Appeal from a decision of the Workmen’s Compensation Board which found accident and causal relation in a heart case. On April 15, 1958 claimant went to work and early in the morning while climbing a ladder, slipped, falling to the floor and was struck in the chest “ pretty hard ” by the ladder and immediately thereafter felt chest pains. He left his employment, went home, a doctor was summoned who diagnosed Ms condition as “ acute myocardial, infarction The doctor testified the man was very sick and it was some time before he was able to know what happened but as soon as he was informed of the incident he filed a report which was dated April 30. The plant superintendent of the employer testified that several days after April 15 the son of the claimant came to Mm and reported that when his father was able to speak, he said something about falling. The record as a whole substantiates the happening of the accident. The medical testimony was in dispute but was ample to support the finding that the incident aggravated and was a contributing factor in the myocardial infarction suffered by claimant. The credibility of the witnesses was solely for the decision of the board and having decided the facts in claimant’s favor, there was substantial evidence to support such findings. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board.